[Cite as Harris v. Delong, 2018-Ohio-2493.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


David M. Harris,                                    :

                Plaintiff-Appellant,                :
                                                                     No. 17AP-676
v.                                                  :             (C.P.C. No. 17JU-3714)

Ashley L. Delong,                                   :       (ACCELERATED CALENDAR)

                Defendant-Appellee.                 :



                                              D E C I S I O N

                                      Rendered on June 26, 2018


                On brief: David M. Harris, pro se.

                 APPEAL from the Franklin County Court of Common Pleas,
                     Division of Domestic Relations, Juvenile Branch

HORTON, J.
        {¶ 1} Plaintiff-appellant, David M. Harris, appeals from a judgment of the Franklin
County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch, which
dismissed his complaint for an allocation of parental rights. For the following reasons, we
dismiss the appeal.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On March 20, 2017, appellant filed a complaint against Ashley L. Delong
seeking an allocation of parental rights/custody of the parties' daughter, born on
February 10, 2011. According to appellant's brief, the parties had a tumultuous relationship,
at one time they were engaged to be married, and the relationship ended in a physical fight
and domestic violence charges. Appellant alleges that Delong made false allegations against
him involving violations of probation.
No. 17AP-676                                                                                  2


       {¶ 3} On June 29, 2017, the trial court appointed a guardian ad litem ("GAL") and
ordered the parties to each deposit $400 into the GAL's trust account by July 28, 2017.
After a continuance, the matter was set for a hearing on August 30, 2017. On September 6,
2017, the magistrate filed a decision and entry indicating that appellant appeared but had
a warrant for his arrest and was taken into custody by the sheriff. The GAL appeared and
indicated that appellant had not paid his fees as required by July 28, 2017 and appellant
had been unable to schedule a home visit prior to the hearing. The magistrate dismissed
the matter without prejudice. The trial court adopted the decision and judgment entry on
the same day.
II. ASSIGNMENTS OF ERROR
       {¶ 4} Appellant filed a timely notice of appeal and raised the following assignments
of error for our review:
                I. THE TRIAL COURT ERRED IN DISMISSAL OF CASE DUE
                TO MR. DAVID M. HARRIS'S ABSENCE DUE TO MISS
                DELONG MAKING UNSUPPORTED CLAIMS OF
                TELEPHONE HARASSMENT AGGIANST [sic] DAVID M.
                HARRIS VIOLAITING [sic] HIS PROBATION AND HAVING
                HIM ARRESTED JUST OUTSIDE THE COURT ROOM.

                II. THE TRIAL COURT ERRED IN STATING THAT MR.
                DAVID M. HARRIS WAS NOT PRESENT, MR. HARRIS HAD
                BEEN DETAINED DUE TO FALSE ALLIGATIONS [sic]
                FROM MISS DELONG AND WAS BROUGHT TO THE
                COURT ROOM BY ARRESTING DEPUTY.

III. DISCUSSION
       {¶ 5} We must first determine whether this court has jurisdiction to review the
order which appellant appealed. Ohio appellate courts have jurisdiction to review only final,
appealable orders of lower courts within their districts. Ohio Constitution, Article IV,
Section 3(B)(2); R.C. 2501.01. If an order is not a final, appealable order, the appellate court
lacks jurisdiction and the appeal must be dismissed. Prod. Credit Assn. v. Hedges, 87 Ohio
App.3d 207 (4th Dist.1993), fn 2. Appellate courts are tasked with the duty to sua sponte
examine any deficiencies in jurisdiction. Price v. Jillisky, 10th Dist. No. 03AP-801, 2004-
Ohio-1221.
No. 17AP-676                                                                               3


       {¶ 6} An appellate court engages in a two-step process when determining whether
a judgment or order is final and appealable. First, the court must determine whether the
order is final within the requirements of R.C. 2505.02. Second, if the order satisfies R.C.
2505.02, the court must determine whether Civ.R. 54(B) applies and, if so, whether the
order contains a certification that there is no just reason for delay. Nnadi v. Nnadi, 10th
Dist. No. 15AP-13, 2015-Ohio-3981, ¶ 12, citing Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44
Ohio St. 3d 17, 21 (1989).
       {¶ 7} A final order is statutorily defined by R.C. 2505.02, which provides as follows:
              (B) An order is a final order that may be reviewed, affirmed,
              modified, or reversed, with or without retrial, when it is one
              of the following:

              (1) An order that affects a substantial right in an action that
              in effect determines the action and prevents a judgment;

              (2) An order that affects a substantial right made in a special
              proceeding or upon a summary application in an action after
              judgment;

              (3) An order that vacates or sets aside a judgment or grants a
              new trial;

              (4) An order that grants or denies a provisional remedy * * *;

              (5) An order that determines that an action may or may not
              be maintained as a class action.

              (6) An order determining the constitutionality of any changes
              to the Revised Code made by Am. Sub. 281 of the 124th
              general assembly * * * ;

              (7) An order in an appropriation proceeding that may be
              appealed pursuant to division (B)(3) of section 163.09 of the
              Revised Code.

       {¶ 8} An order of a court is a final appealable order only if the requirements of both
R.C. 2505.02 and, if applicable, Civ.R. 54(B) are met. Chef Italiano Corp. v. Kent State
Univ., 44 Ohio St. 3d 86 (1989), syllabus. However, an order that is not final cannot be
rendered final merely by the addition of Civ.R. 54(B) language. Noble v. Colwell, 44 Ohio
No. 17AP-676                                                                                                4


St.3d 92, 96 (1989); Fireman's Fund Ins. Cos. v. BPS Co., 4 Ohio App. 3d 3, 4 (10th
Dist.1982).
        {¶ 9} An involuntary dismissal without prejudice typically is not a final, appealable
order if a party is able to refile within the applicable statute of limitations or pursuant to
the savings statute. White v. Unknown, 10th Dist. No. 09AP-1120, 2010-Ohio-3031, ¶ 6,
citing Dues v. Ohio Dept. of Rehab. and Corr., 10th Dist. No. 08AP-943, 2009-Ohio-1668,
¶ 9.1 "Generally, a dismissal without prejudice constitutes 'an adjudication otherwise than
on the merits' with no res judicata bar to refiling the suit" because it places the parties in
the same position they were in before the plaintiff filed the action. Johnson v. H&M Auto
Serv., 10th Dist. No. 07AP-123, 2007-Ohio-5794, ¶ 7, quoting Thomas v. Freeman, 79 Ohio
St.3d 221, 225 (1997), fn. 2. Thus, "a dismissal without prejudice is not a final, appealable
order, so long as a party may refile or amend a complaint." Id. However, the trial court's
self-determination that it is issuing a final order does not dispose of the final, appealable
order question. George v. State, 10th Dist. No. 10AP-4, 2010-Ohio-5262, ¶ 11, citing Casey
v. Reidy, 180 Ohio App. 3d 615, 2009-Ohio-415 (7th Dist.).
        {¶ 10} Here, the trial court dismissed appellant's complaint without prejudice and
there is no bar to appellant refiling the complaint. Thus, there is no final, appealable order.
        {¶ 11} Finally, we note that Harris did not file any objections to the magistrate's
decision. "A party who does not file written objections to a magistrate's decision may not
raise on appeal issues on the merits that might have been the basis of the objections."
Brown v. Zurich US, 150 Ohio App. 3d 105, 2002-Ohio-6099, ¶ 26 (10th Dist.); Civ.R. 53.
However, since this court does not have jurisdiction over the appeal because of a lack of a
final, appealable order, the failure to file objections is irrelevant.
        {¶ 12} The trial court dismissed the action without prejudice and there is nothing to
prevent appellant from successfully refiling the action. Thus, as appellant can refile the
complaint, the trial court's dismissal of the action without prejudice is not a final appealable
order and we are without jurisdiction to address the assignments of error.

1 In George v. State, 10th Dist. No. 10AP-4, 2010-Ohio-5262, this court recognized that some dismissals
without prejudice do constitute final, appealable orders. The Supreme Court of Ohio has held that a dismissal
for failure to state a claim upon which relief can be granted operates as an adjudication on the merits. State
ex rel. Arcadia Acres v. Ohio Dept. of Job & Family Servs., 123 Ohio St. 3d 54, 2009-Ohio-4176, ¶ 15. "As a
result, res judicata bars refiling the claim." George at ¶ 14.
No. 17AP-676                                                                              5


IV. CONCLUSION
      {¶ 13} For the foregoing reasons, appellant's appeal is dismissed for lack of a final,
appealable order.
                                                                         Appeal dismissed.
                    DORRIAN and LUPER SCHUSTER, JJ., concur.
                                _________________